DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Joseph E. Maenner on 08/16/2022.

4.	Claims:
Please replace independent claim 1 as follows:

1.
--
(Currently Amended) An electrohydrodynamic printing system comprising: 
 	a reservoir having a discharge nozzle, the discharge nozzle having a distal tip; 
 	a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; 
 	a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; and 
 	a single hole-disk electrode between the nozzle and the collector plate;
 	an electric potential supply having a first electrode electrically connected to the discharge nozzle and having a positive polarity, a second electrode electrically connected to the collector plate and having a negative polarity, and a third electrode electrically connected to the hole-disk electrode and having the negative polarity;
 	wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns. 
--

Please cancel claim 3.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, an electrohydrodynamic printing system comprising: 
 	a reservoir having a discharge nozzle, the discharge nozzle having a distal tip; 
 	a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; 
 	a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; and 
 	a single hole-disk electrode between the nozzle and the collector plate;
 	an electric potential supply having a first electrode electrically connected to the discharge nozzle and having a positive polarity, a second electrode electrically connected to the collector plate and having a negative polarity, and a third electrode electrically connected to the hole-disk electrode and having the negative polarity;
 	wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns.

6.	The Applicant also disclosed in independent claim 8, an electrohydrodynamic printing system comprising: 
 	a reservoir having a discharge nozzle, the discharge nozzle having a distal tip; 
 	a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; 
 	an electric potential supply having a first electrode electrically connected to the discharge nozzle and a second electrode electrically connected to the collector plate; and
 	an air focusing flowing system disposed proximate to the distal tip, 
 	wherein the air focusing flowing system comprises a chamber in fluid communication with the distal tip, such that printing material from the reservoir flows through the distal tip and into the chamber, the chamber further comprising a pressurized gas input;  	
 	wherein an electrical potential generated by the electric potential supply is less than 2 kV; and 
 	wherein the pressurized gas input is configured to provide pressurized air to the chamber at a pressure of less than about six pounds per square inch (gauge).

7.	U.S. Patent application publication number 2013/0000860 to Hosek et al. disclosed a similar invention in Fig. 13. Unlike in the instant application, Hosek et al. are silent about “an electric potential supply having a first electrode electrically connected to the discharge nozzle and having a positive polarity, a second electrode electrically connected to the collector plate and having a negative polarity, and a third electrode electrically connected to the hole-disk electrode and having the negative polarity; wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns” as disclosed in independent claim 1.
 	Hosek et al. are also silent about “wherein an electrical potential generated by the electric potential supply is less than 2 kV; and wherein the pressurized gas input is configured to provide pressurized air to the chamber at a pressure of less than about six pounds per square inch (gauge)” as disclosed in independent claim 8.

8.	U.S. Patent application publication number 2014/0322451 to Barton et al. also disclosed a similar invention in Figs. 1 and 7. Unlike in the instant application, Barton et al. are silent about “a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; a single hole-disk electrode between the nozzle and the collector plate; a second electrode electrically connected to the collector plate and having a negative polarity, and wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns” as disclosed in independent claim 1.
 	Barton et al. are also silent about “a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; an air focusing flowing system disposed proximate to the distal tip, wherein the air focusing flowing system comprises a chamber in fluid communication with the distal tip, such that printing material from the reservoir flows through the distal tip and into the chamber, the chamber further comprising a pressurized gas input; wherein the pressurized gas input is configured to provide pressurized air to the chamber at a pressure of less than about six pounds per square inch (gauge)” as disclosed in independent claim 8.

9.	U.S. Patent application publication number 2018/0036729 to Furtaw et al. also disclosed a similar invention in Figs. 2 and 4. Unlike in the instant application, Furtaw et al. are silent about “a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; and a single hole-disk electrode between the nozzle and the collector plate; an electric potential supply having a first electrode electrically connected to the discharge nozzle and having a positive polarity, a second electrode electrically connected to the collector plate and having a negative polarity, and a third electrode electrically connected to the hole-disk electrode and having the negative polarity; wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns” as disclosed in independent claim 1.
 	Furtaw et al. are also silent about “a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle; a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; an electric potential supply having a first electrode electrically connected to the discharge nozzle and a second electrode electrically connected to the collector plate; and wherein an electrical potential generated by the electric potential supply is less than 2 kV; and wherein the pressurized gas input is configured to provide pressurized air to the chamber at a pressure of less than about six pounds per square inch (gauge)” as disclosed in independent claim 8.

10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853